NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JUL 11 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10357

                 Plaintiff-Appellee,            D.C. No. 1:12-cr-00234-LJO

 v.
                                                MEMORANDUM*
SAUL MORALES,

                 Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Saul Morales challenges the 135-month sentence imposed on remand

following his jury-trial conviction for several drug-related crimes under 21 U.S.C.

§§ 841(a)(1), 846, and 856(a)(1). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Morales first contends that the district court procedurally erred by failing to

consider each of the 18 U.S.C. § 3553(a) sentencing factors and explain the

sentence adequately. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none.

The record reflects that the district court, which had previously sentenced Morales

and was very familiar with the record, considered Morales’s arguments but was not

persuaded that a lower sentence was warranted. It was not required specifically to

“tick off” each section 3553(a) factor. See United States v. Carty, 520 F.3d 984,

992 (9th Cir. 2008) (en banc). Though the court might have said more, Morales

has not shown a reasonable probability that he would have received a different

sentence had the court done so. See United States v. Dallman, 533 F.3d 755, 762

(9th Cir. 2008).

      Morales also argues that his sentence is substantively unreasonable in light

of his post-sentencing efforts at rehabilitation. The district court did not abuse its

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The 135-month

sentence is substantively reasonable in light of the section 3553(a) sentencing

factors and the totality of the circumstances, including the size of Morales’s

marijuana operation, his leadership role in that operation, and his criminal history.

See id.

      AFFIRMED.



                                           2                                     17-10357